Citation Nr: 0116810	
Decision Date: 06/21/01    Archive Date: 06/28/01	

DOCKET NO.  00-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to special monthly pension on account of being 
housebound or in need of regular aid and attendance.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appeal.  

2.  The veteran is not a patient in a nursing home or 
bedridden.  

3.  The veteran is not helpless or blind or nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  

4.  The veteran does not have a single permanent disorder 
rated 100 percent disabling under the Schedule for Rating 
Disabilities.

5.  The veteran's disabilities do not substantially confine 
him to his dwelling and the immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension on account of 
being in need of regular aid and attendance have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1502(b), 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (2000).  

2.  The criteria for special monthly pension on account of 
being housebound have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§ 3.351 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The veteran's application for special monthly pension is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).

The veteran has been examined by VA.

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein VCAA) and all applicable law, regulations and 
VA procedural guidance.  See 38 C.F.R. § 3.103 (2000).

VCAA became law while this claim was pending.  The RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to the Act.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under VCAA 
for the Board to proceed to review the appeal.  Neither the 
veteran nor the representative have asserted that the case 
requires further development or action under VCAA.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.

Criteria

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991).  The law and regulations 
provide that, for pension purposes, a person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity or, (2) helpless or blind or 
nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351 (2000).  

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).  

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated at 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran:  (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or, if institutionalized, to the ward 
or clinical area and it is reasonably certain that the 
disability or disabilities and the resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351(d) (2000).

Background

A July 1980 rating decision determined that the veteran was 
permanently and totally disabled by his nonservice-connected 
disabilities.  Those disabilities were:  limitation of 
cervical spine motion, rated as 20 percent disabling; 
arthritis of both knees, rated as 20 percent disabling; 
hypertension, rated as 10 percent disabling; and headaches of 
unknown etiology, rated as 10 percent disabling.  The 
combined evaluation was 50 percent.

In April 1999, the veteran asserted that he was in need of 
aid and attendance and housebound benefits based on 
conditions including poor vision, inability to walk, a back 
disorder, shoulder problems, nervous condition, need to walk 
with a cane, stomach problems, poor sleep, and going to the 
bathroom too many times.

The veteran was afforded a VA examination in June 1999.  The 
veteran complained of joint pain, off and on, involving the 
shoulders, mainly the right, the knees, the nucha of the neck 
and the low back.  He also complained of gastric 
hyperacidity.  He reported that he was no longer able to 
read, except for large-sized prints, due to poor vision.  He 
complained of narrowed and diminished urinary stream with 
nocturia.  He gave a history of arterial hypertension.  The 
doctor noted that the veteran required an attendant in 
reporting for the examination and that he traveled by private 
car.  The veteran was not hospitalized or permanently 
bedridden.  His best corrected vision was not 5/200 or worse 
in both eyes.  It was reported that, in a typical day, the 
veteran lived with a mentally retarded daughter.  He would 
attend to activities of daily living and the needs of nature 
by himself, without assistance.  He appeared well-groomed in 
clean casual attire.  He was well developed and well 
nourished with an erect posture.  His gait was normal.  Blood 
pressures were 170/110, 172/112, and 150/108.  The examiner 
reported that there was no restriction in the upper 
extremities.  The veteran was still able to tend to the 
activities of daily living as well as to attend to the needs 
of nature by himself without assistance.  As to the lower 
extremities, the veteran was able to walk well, doing so with 
adequate propulsion and balance, without deficits in weight-
bearing.  There were no limitations of motion or deformities 
of the spine.  The examiner reported that the veteran was 
able to walk well for an undetermined distance (approximately 
two kilometers) without tiring.  No mechanical aids were 
recommended.  The examiner expressed the opinion that the 
veteran could leave his home at will to attend to medical 
appointments and was also able to take his mentally retarded 
daughter to her sister's house by car.  Diagnoses were 
degenerative joint disease, history of glaucoma, benign 
prostatic hyperplasia, and arterial hypertension.

Eye examination in June 1999 resulted in diagnoses of senile 
cataracts and chronic open-angle glaucoma.  The veteran's 
corrected visual acuity was 20/50 on the right and 20/30 on 
the left.  The glaucoma manifested on the June 1999 VA 
examination would be a assigned a minimum rating of 10 
percent.  38 C.F.R. Part 4, Code 6013 (2000).  Alternatively, 
the disability could be rated on the impairment of vision.  
With the vision in one eye of 20/30 and vision in the other 
eye of 20/50, the disability rating would still not exceed 10 
percent.  38 C.F.R. Part 4, Code 6079 (2000).

The report of the June 1999 VA mental examination shows that 
the veteran reported being anxious.  Objectively, he was 
clean, adequately dressed and groomed.  He was alert and 
oriented.  His mood was anxious and his affect was 
constricted.  His attention was good.  His concentration was 
fair.  Memory was fair.  The veteran's speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  Insight and judgment were fair.  He exhibited 
good impulse control.  The diagnosis was anxiety disorder.  
The Global Assessment of Functioning was 65.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th Ed. 1994).  
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 
61 to 70 indicates some mild symptoms, (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Such a mild psychiatric disorder would be 
assigned a 10 percent rating.  38 C.F.R. Part 4, Code 9400 
(2000).

In August 1999, the RO received an examination report from 
Rafael Marrero, M.D.  In the report, the veteran complained 
of imbalance and gait difficulty.  The doctor indicated that 
the veteran's gait was unstable and he needed a cane.  Blood 
pressure was 180/90.  As to the veteran's upper extremities, 
there was decreased grip in the right hand and a tremor of 
the right hand.  There was adequate ability for self-feeding, 
buttoning clothing and cleaning himself.  The lower 
extremities had a mild decreased range of motion in the hips.  
There was adequate weight-bearing and propulsion.  In the 
spine, there was a decreased range of motion in the 
lumbosacral spine on flexion and extension.  There was a 
decreased range of motion in the neck to extension and 
flexion, as well as lateral motion and rotation.  The veteran 
reported forgetfulness.  He did bathe himself but needed to 
be seated due to imbalance.  He reportedly was able to 
ambulate at home and in his surroundings, for about a block.  
In a typical day, he cleaned his house with difficulty and 
took care of his sick child.  The doctor expressed the 
opinion that the veteran was able to walk one block without 
the assistance of another person.  It was noted that he left 
home for short periods daily to get food.  He walked with the 
aid of a cane for about five blocks.  The diagnoses were 
hypertension, osteoarthritis, glaucoma and senile dementia.  
The doctor reported that daily skilled services were not 
indicated.

In a letter dated in March 2000, Dr. Marrero reported that he 
was treating the veteran for diagnoses of hypertension, 
osteoarthritis and glaucoma.  The extent of the resultant 
disability was not described.

In a note dated in March 2000, Kermett Ocasio Cabrera, M.D., 
reported that the veteran had chronic open-angle glaucoma of 
both eyes since March 1997 and that he was undergoing 
treatment.  The extent of the impairment, including visual 
acuity, was not reported.  

VA examined the veteran in May 2000 for aid and attendance or 
housebound status.  The veteran complained of degenerative 
joint disease, high blood pressure, glaucoma, senile 
cataracts, senile dementia and benign prostatic hypertrophy.  
The examiner indicated that the veteran did need supervision 
and company to attend the examination.  The veteran was not 
hospitalized or bedridden.  As to the veteran's capacity to 
protect himself from the hazards and dangers of his daily 
environment, the examiner expressed the opinion that the 
veteran needed supervision and house-help was recommended for 
his assistance in his daily needs.  It was related that the 
veteran suffered arthritis and degenerative joint disease 
since 1980, a loss of vision and the glaucoma since 1980, 
hyperacidity with gastrointestinal reflux for 10 years and 
high blood pressure since 1975.  Currently, the veteran 
complained of generalized arthralgia, myalgia, insomnia, 
constipation and cramps in the legs with numbness.  During 
his typical day, the veteran cooked, cleaned the house, and 
took care of his daughter, who was a psychiatric case.  He 
was active, with limitations in his home.  He appeared alert, 
oriented and coherent.  His posture was erect with 
difficulty.  His state of nutrition was satisfactory.  His 
gait had slow locomotion with loss of balance.  Blood 
pressure was 150/100 on three readings.  The veteran's upper 
extremities were affected by degenerative joint disease and 
arthritis of all extremity joints.  The lower extremities 
also had degenerative joint disease and arthritis with 
weakness of the knee joints.  The veteran had a limitation of 
motion and weakness.  Coordination was satisfactory.  He did 
have a loss of balance and poor propulsion.  Degenerative 
joint disease affected his vertebral spine with arthritis.  
The veteran was able to ambulate short distances using a 
walking cane.  A walker was recommended in the house to avoid 
falls.  Diagnoses were high blood pressure, glaucoma, senile 
cataracts, degenerative joint disease, arthritis, 
gastroesophageal reflux, benign prostatic hypertrophy with 
normal PSA (Prostate Screening Antigen).  It was noted that 
an electrocardiogram report showed sinus bradycardia and a 
minimal voltage criteria for left ventricular hypertrophy 
which might be a normal variant.

On the May 2000 VA eye examination, corrected visual acuity 
was 20/60 in both eyes.  That would meet the criteria for a 
10 percent rating and would not approximate any applicable 
criteria for a higher rating.  38 C.F.R. Part 4, §§ 4.7, 
4.84a, Code 6078 (2000).  The diagnosis was chronic open-
angle glaucoma and senile cataracts.

The May 2000 examination for mental disorders shows that the 
veteran reported that he was unable to do anything at home 
for himself or his retarded and disabled daughter.  He 
reported that he suffered from poor balance and numbness in 
his body.  Objectively, the veteran was noted to be clean, 
adequately dressed and groomed.  He was alert and oriented.  
His mood was slightly anxious and his affect was constricted.  
His attention was good.  His concentration was fair.  His 
memory was fair.  His speech was clear and coherent.  He was 
not hallucinating.  He was not suicidal or homicidal.  
Insight and judgment were fair.  He exhibited good impulse 
control.  The diagnosis was anxiety disorder, not otherwise 
specified, mild.  The GAF was 55.  A GAF of 55 indicates 
moderate difficulty in social, occupational or school 
functioning.  Carpenter, at 243.  The United States Court of 
Appeals for Veterans Claims has held that a GAF of 55 is 
consistent with a psychiatric rating which does not exceed 50 
percent.  Carpenter, at 244.

Analysis

Special monthly pension can be provided under the rate 
prescribed in 38 U.S.C.A. § 1521(d) if the veteran is in need 
of the regular aid and attendance of another person.  A 
person will be presumed to be in need of regular aid and 
attendance if he is permanently bedridden.  38 C.F.R. 
§ 3.352(a) (2000).  The veteran, has not asserted that he is 
bedridden.  Moreover, on the June 1999 VA examination and on 
the May 2000 VA examination physicians specifically expressed 
the opinion that the veteran was not bedridden.

The Board has considered the other factors listed by the 
regulation to determine if the veteran is in need of the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.352(a) (2000).  There is no claim or evidence that the 
veteran is unable to dress or undress himself or keep himself 
ordinarily clean and presentable.  The medical findings on 
the examinations indicate that the veteran is capable of the 
various necessary self care tasks.  The veteran does not need 
special prosthetic or orthopedic appliances.  The veteran has 
some degenerative joint disease affecting the upper 
extremities; however, he is not unable to feed himself due to 
lack of coordination or extreme weakness.  Rather, the 
evidence shows that he has sufficient coordination and 
strength to feed himself and his daughter.  There is no 
evidence of inability to attend to the wants of nature.

On the most recent examination, in May 2000, the doctor 
commented that the veteran needed supervision and house-help 
was recommended for assistance with his daily needs.  
However, the remainder of the examination report shows that, 
while the veteran may have some difficulty with walking and 
balance, he has sufficient strength, coordination and mental 
ability to protect himself from the hazards or dangers of his 
daily environment.

The most recent report indicates that the veteran has 
increased problems with ambulation and that some assistance 
may be helpful.  However, the reports do not show that the 
veteran needs the aid and attendance of another person on a 
regular basis.  Consequently, he does not meet the criteria 
for benefits provided under 38 U.S.C.A. § 1521(d).

If a veteran does not qualify for pension at the aid and 
attendance rate provided by 38 U.S.C.A. § 1521(d) he may 
qualify under the rate provided by 38 U.S.C.A. § 1521(e), if 
he has a disability rated as permanent and total and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities is permanently housebound.  

The regulation clarifies that the first requirement for a 
disability rated as permanent and total refers to a single 
permanent disability rated 100 percent disabling.  38 C.F.R. 
§ 3.351(d) (2000).  Here, there is no evidence that any of 
the veteran's disabilities would approximate 100 percent.  
Since this initial requirement is not met, the criteria for a 
higher rating are not met and the claim must be denied.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  

As discussed above, the eye disorder would not exceed a 10 
percent rating and the mental disorder would not exceed a 50 
percent rating.  The Board has also considered the veteran's 
other disabilities.  

On the May 2000 VA examination, the veteran gave a history of 
degenerative joint disease and complained of various 
musculoskeletal symptoms including generalized arthralgia, 
myalgia and leg cramps with numbness.  Degenerative joint 
disease would be rated on the basis of limitation of motion 
of each joint involved.  38 C.F.R. § 4.71a. Code 5003 (2000).  
The only joint for which a 100 percent rating could be 
assigned would be complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
Code 5286 (2000).  In this case, there is no evidence of 
complete bony fixation of the spine; to the contrary, the 
medical examiners have reported spine movement.  The 
preponderance of the evidence here is against there being a 
single permanent disability of the joints, or any part of the 
musculoskeletal system, which could be rated as 100 percent 
disabling.  See Turco, at 225.  

On the May 2000, VA examination, the veteran gave a history 
of hyperacidity and gastroesophageal reflux and complained of 
constipation  The examiner found the veteran's state of 
nutrition to be satisfactory.  Complete blood count (CBC) was 
normal.  The diagnosis was gastrointestinal reflux.  Reflux 
would be rated as a hiatal hernia and the maximum rating 
would be 60 percent.  38 C.F.R. §§ 4.20, 4.114, Code 7346 
(2000).  See Hodges v. West, 13 Vet. App. 287, 292 (West 
1991).  There are some gastrointestinal disorders which can 
be rated as 100 percent disabling; however, there is no 
evidence that the veteran has the completely disabling 
manifestations required for a 100 percent rating.  The 
preponderance of the evidence is to the contrary.  The 
findings on examination, particularly satisfactory nutrition 
and normal blood test results, provide evidence that 
manifestations such as weight loss, malnutrition and anemia 
are not present in this case.  Consequently, the Board must 
conclude that the veteran does not have a single permanent 
gastrointestinal disability which would warrant a 100 percent 
rating.  

The veteran also reported having high blood pressure.  There 
were 3 readings of 150/100 and high blood pressure was 
diagnosed.  These readings would not approximate the 
requirements for a 10 percent rating, although a 10 percent 
rating could be assigned if medication was used to control 
the condition.  The highest rating assignable for 
hypertensive vascular disease is 60 percent.  38 C.F.R. 
Part 4, Code 7101 (2000).  The examiner, in May 2000, noted 
the electrocardiogram reported sinus bradycardia at 58 beats 
per minute, and minimal voltage criteria for left ventricular 
hypertrophy, which might be a normal variant.  Evidence of 
hypertrophy is part of the criteria for a 30 percent rating 
for hypertensive heart disease.  38 C.F.R. Part 4, Code 7007 
(2000).  There is no evidence of the manifestations which are 
required for a 100 percent rating for heart disease.  
38 U.S.C.A. § 4.104 (2000).  Therefore, the veteran's 
cardiovascular disorder would not result in a single 
permanent hypertensive or cardiovascular disability rated as 
100 percent disabling.  

The May 2000 VA examination report also diagnosed benign 
prostatic hypertrophy with a normal PSA (prostate screening 
antigen).  Prostate disorders are rated as voiding 
dysfunction or urinary tract infection.  38 C.F.R. Part 4, 
Code 7527 (2000).  Voiding dysfunction may be assigned a 
maximum rating of 60 percent and urinary tract infection may 
be assigned a maximum rating of 30 percent.  38 C.F.R. 
§ 4.115a (2000).  The rating code does not provide a basis to 
rate the veteran's prostate disorder as a single permanent 
disability rated as 100 percent disabling.  

The Board has considered all the evidence of record, 
including the reports of the private physicians as well as 
the VA examination reports.  Neither the VA nor the private 
physicians, nor the veteran, has not identified a single 
permanent disability ratable at 100 percent disabling.  
Moreover, there is nothing in the current record which would 
raise the possibility that further development under VCAA 
might result in evidence of the requisite disability.  
Therefore, the Bord must conclude that the veteran's 
disabilities do not meet the basic requirements for pension 
benefits at the "housebound" rate.  

Further, the Board notes that while, in May 2000, the VA 
examiner described some impairment of ambulation with slow 
locomotion, loss of balance, poor propulsion, limitation of 
motion and weakness, the examiner did not indicate that the 
deficits would prevent the veteran from leaving his home and 
its premises at will.  The private doctors have not indicated 
that the veteran is restricted to his dwelling and its 
immediate premises.  There is no evidence from a medical 
professional that the veteran is "housebound."  There is 
nothing in the record to indicate that further development 
under VCAA would produce evidence which would meet the 
criteria for special monthly pension at the "housebound" 
rate.


ORDER

Entitlement to special monthly pension is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

